 1
 2
 3
 4

 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,               Case No.: 19-CR-04486-BAS

10
                  Plaintiff,                 JUDGMENT AND ORDER GRANTING
11                                           THE UNITED STATES' MOTION TO
           V.                                DISMISS THE INDICTMENT
12
13   ELIZABETH ESCOBAR,
14
                 Defendant.
15
16
17        This matter comes before the Court upon the application of the United States of

18 America to dismiss without prejudice the Indictment in this case under Rule 48(a) of
19 the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
20 finds that the interests of justice and judicial economy are served by granting the
21 requested dismissal.

22        WHEREFORE, IT IS HEREBY ORDERED that the government's application

23 to dismiss without prejudice the Indictment is GRANTED.
24
25 DATED:       IJ/q}lq
26                                       HON.CYNTHIA~SHANT
                                         UNITED STATES DISTRICT JUDGE
27
28
